Title: From George Washington to Gouverneur Morris, 30 April 1782
From: Washington, George
To: Morris, Gouverneur,Knox, Henry


                        
                            Gentlemen
                            Head Quarters Newburgh April 30th 1782
                        
                        It is with great pleasure, I make use of the earliest occasion to acknowledge the receipt of your several
                            Dispatches, by Colonel Smith, which contain an ample account of your Proceedings in consequence of the Commission you were
                            charged with, by me. I have also received from Sir Henry Clinton an abstract of the same negociations as stated by his
                            Commissioners. From the whole aspect of the matter, I have little doubt the reasons you, mention as the operating
                            principles with the Enemy, have been the real cause of defeating the success of a negociation, so desirable in itself, and
                            which promised to be so beneficial in its consequences.
                        I have transmitted to Congress a Copy of your Report, and have submitted solely to their decision the subject
                            of future Exchanges: not less lamenting the unreasonableness of our Enemies, than regretting the Miseries of War, which
                            may be augmented & protracted by such unreasonable conduct.
                        I should do injustice to my own feelings, on this occasion, if I did not express something beyond my bare
                            approbation of the attention, address, and ability exhibited by you, Gentlemen, in the course of this tedious, & fruitless negociation—the want of succeeding in the great objects of your Mission does not
                            however lessen, in my estimation, the merit which is due to the unwearied assiduity for the public good, and the
                            benevolent zeal to alleviate the distresses of the Unfortunate, which seem to have actuated you on every occasion, and for
                            which, I entreat you will be pleased to accept my most cordial thanks, and at the same time, believe that I am, Gentlemen,
                            With the highest sentiments of Esteem and regard Your Most Obedt Servant
                        
                            Go: Washington
                        
                    